DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on July 11th, 2022 has been entered. Claims 1, 7-8, 12-13 and 19-20 have been changed. Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCanne et al. (US 8681614 B1) in view of Sheth et al. (US 9979650 B1).

McCanne et al. disclose an edge network device to control the quality-of-service of incoming network traffic flows with the following features: regarding claim 1, a system comprising: an edge device comprising a processor; and a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising detecting a traffic flow, wherein the traffic flow comprises a packet that specifies a destination address, measuring a bandwidth associated with the traffic flow, identifying a flow bandwidth threshold defined for the edge device, the flow bandwidth threshold comprising a percentage of a total bandwidth of the edge device, determining if the bandwidth associated with the traffic flow exceeds the flow bandwidth threshold, if a determination is made that the bandwidth associated with the traffic flow exceeds the flow bandwidth threshold, including the destination address in a prefix list stored at the edge device, and if a determination is made that the bandwidth associated with the traffic flow does not exceed the flow bandwidth threshold, omitting the destination address from the prefix list stored at the edge device (Fig. 1, illustrate an example technique for controlling the quality-of-service of incoming network traffic flows using an edge network device, see teachings in [col 4 ln 23-67, col 5 ln 1-33, col 4 ln 23-67, col 5 ln 1-33, col 7 ln 33-67, col  8 ln 1-44] summarized as “a system comprising: an edge device comprising a processor; and a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising detecting a traffic flow, wherein the traffic flow comprises a packet that specifies a destination address (i.e. a destination edge network device 114 comprising a processor and a memory storing instructions which are executed by the processor, the destination edge network device 114  receives traffic flow A-D, wherein the each traffic flow is associated with a bandwidth and comprising of packet having destination address [col 4 ln 23-67, col 5 ln 1-33]), measuring a bandwidth associated with the traffic flow (i.e. the destination edge network device 114 identifies the bandwidth of each incoming flow A-D as indicated in the figures 1A-1D [col 4 ln 23-67, col 5 ln 1-33]), identifying a flow bandwidth threshold defined for the edge device, the flow bandwidth threshold comprising a percentage of a total bandwidth of the edge device (i.e. to control the quality-of-service of incoming network traffic flows, and to maximize throughput, the destination edge network device 114 override the bandwidth allocation of the upstream bottleneck network device 109 and control the quality-of-service of the network traffic flows 110, and limits its incoming network traffic flow bandwidth to slightly less than the maximum bandwidth of the incoming WAN connection, such as 98% of the bandwidth of the incoming WAN connection[col 4 ln 23-67, col 5 ln 1-33]), determining if the bandwidth associated with the traffic flow exceeds the flow bandwidth threshold, if a determination is made that the bandwidth associated with the traffic flow exceeds the flow bandwidth threshold, including the destination address in a prefix list stored at the edge device (i.e. the destination edge network device 114 measuring the bandwidth with each incoming flow, and determines an upper bandwidth limit for each of the active network traffic classes, wherein the upper bandwidth limit limits the amount of bandwidth above the minimum guaranteed bandwidth (or above the threshold) that the network traffic class may use, and  destination edge network device can directly set dynamic upper bandwidth limits for active network traffic classes for forwarding the packet towards its destination and the destination address is being included in the forwarding list of the destination edge network device 114 [col 7 ln 33-67, col  8 ln 1-44]), and if a determination is made that the bandwidth associated with the traffic flow does not exceed the flow bandwidth threshold, omitting the destination address from the prefix list stored at the edge device (i.e. by limiting the bandwidth of incoming network traffic flows at the destination edge network device to less than the maximum bandwidth of the incoming WAN connection, the incoming network traffic flows eventually converge to the minimum guaranteed bandwidth allocations specified by the destination edge network device's QoS functionality, and after the packet is successfully forwarded the destination address is removed from the list of the destination edge network device 114 [col 7 ln 7-25])”).
McCanne et al. is short of expressly teaching “if a determination is made that the bandwidth associated with the traffic flow exceeds the flow bandwidth threshold, including the destination address in a prefix list stored at the edge device”.
Sheth et al. disclose a method and a device for forwarding packet using probabilistic filters and grouping technique with the following features: regarding claim 1, if a determination is made that the bandwidth associated with the traffic flow exceeds the flow bandwidth threshold, including the destination address in a prefix list stored at the edge device (Fig. 2, illustrates a diagram of an example environment in which systems and/or methods, described herein, may be implemented, see teachings in [col 2 ln 43-54, col 4 ln 61-67, col 5 ln 1-55, col 8 ln 31-44 & claim 7] summarized as “if a determination is made that the bandwidth associated with the traffic flow exceeds the flow bandwidth threshold, including the destination address in a prefix list stored at the edge device (i.e. network 220 may include one or more network gateways 210-1 through 210-K which receive a packet with a destination address, and may input, to a probabilistic filter, prefixes associated with the destination address, and may include an input component for receiving packets and an output component for outputting packets. A destination Internet Protocol (IP) address, used by the network device to route or forward packets, may include an IP prefix and a host identifier. The IP prefix may include some quantity of the most significant bits of the destination IP address, and may identify a destination subnetwork to which a packet is to be forwarded. The network device may store (e.g., using the input component) IP prefixes in association with information that identifies output components to be used to output packets associated with the IP prefixes, receiving a packet associated with a destination address; input, to the probabilistic filter, a set of IP prefixes associated with the destination address, an IP prefix, of the set of IP prefixes, and if quantity of IP prefixes greater than the threshold including one or more most significant bits of the destination address; identify, using the probabilistic filter, a set of candidate IP prefixes of the destination address; identify a longest candidate IP prefix of the set of candidate IP prefixes)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McCanne et al. by using the features as taught by Sheth et al. in order to provide a more effective and efficient system that is capable of determining the bandwidth associated with the traffic flow exceeds the flow bandwidth threshold, including the destination address in a prefix list stored at the edge device. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 8:
McCanne et al. disclose an edge network device to control the quality-of-service of incoming network traffic flows with the following features: regarding claim 8, a method comprising: detecting, at an edge device that comprises a processor, a traffic flow, wherein the traffic flow comprises a packet that specifies a destination address; measuring, by the edge device, a bandwidth associated with the traffic flow; identifying, by the edge device, a flow bandwidth threshold defined for the edge device, the flow bandwidth threshold comprising a percentage of a total bandwidth of the edge device; 5Application No.: 17/164,224 Docket No.: 2020-0444/60027.6133US01determining, by the edge device, if the bandwidth associated with the traffic flow exceeds the flow bandwidth threshold; if a determination is made that the bandwidth associated with the traffic flow exceeds the flow bandwidth threshold, including, by the edge device, the destination address in a prefix list stored at the edge device; and if a determination is made that the bandwidth associated with the traffic flow does not exceed the flow bandwidth threshold, omitting, by the edge device, the destination address from the prefix list stored at the edge device (Fig. 1, illustrate an example technique for controlling the quality-of-service of incoming network traffic flows using an edge network device, see teachings in [col 4 ln 23-67, col 5 ln 1-33, col 4 ln 23-67, col 5 ln 1-33, col 7 ln 33-67, col  8 ln 1-44] summarized as “a method comprising: detecting, at an edge device that comprises a processor, a traffic flow, wherein the traffic flow comprises a packet that specifies a destination address (i.e. a destination edge network device 114 comprising a processor and a memory storing instructions which are executed by the processor, the destination edge network device 114  receives traffic flow A-D, wherein the each traffic flow is associated with a bandwidth and comprising of packet having destination address [col 4 ln 23-67, col 5 ln 1-33]), measuring, by the edge device, a bandwidth associated with the traffic flow (i.e. the destination edge network device 114 identifies the bandwidth of each incoming flow A-D as indicated in the figures 1A-1D [col 4 ln 23-67, col 5 ln 1-33]), identifying, by the edge device, a flow bandwidth threshold defined for the edge device, the flow bandwidth threshold comprising a percentage of a total bandwidth of the edge device (i.e. to control the quality-of-service of incoming network traffic flows, and to maximize throughput, the destination edge network device 114 override the bandwidth allocation of the upstream bottleneck network device 109 and control the quality-of-service of the network traffic flows 110, and limits its incoming network traffic flow bandwidth to slightly less than the maximum bandwidth of the incoming WAN connection, such as 98% of the bandwidth of the incoming WAN connection [col 4 ln 23-67, col 5 ln 1-33]), determining, by the edge device, if the bandwidth associated with the traffic flow exceeds the flow bandwidth threshold; if a determination is made that the bandwidth associated with the traffic flow exceeds the flow bandwidth threshold, including, by the edge device, the destination address in a prefix list stored at the edge device (i.e. . the destination edge network device 114 measuring the bandwidth with each incoming flow, and determines an upper bandwidth limit for each of the active network traffic classes, wherein the upper bandwidth limit limits the amount of bandwidth above the minimum guaranteed bandwidth (or above the threshold) that the network traffic class may use, and  destination edge network device can directly set dynamic upper bandwidth limits for active network traffic classes for forwarding the packet towards its destination and the destination address is being included in the forwarding list of the destination edge network device 114 [col 7 ln 33-67, col  8 ln 1-44]), and if a determination is made that the bandwidth associated with the traffic flow does not exceed the flow bandwidth threshold, omitting, by the edge device, the destination address from the prefix list stored at the edge device (i.e. by limiting the bandwidth of incoming network traffic flows at the destination edge network device to less than the maximum bandwidth of the incoming WAN connection, the incoming network traffic flows eventually converge to the minimum guaranteed bandwidth allocations specified by the destination edge network device's QoS functionality, and after the packet is successfully forwarded the destination address is removed from the list of the destination edge network device 114 [col 7 ln 7-25])”). 
McCanne et al. is short of expressly teaching “if a determination is made that the bandwidth associated with the traffic flow exceeds the flow bandwidth threshold, including, by the edge device, the destination address in a prefix list stored at the edge device”.
Sheth et al. disclose a method and a device for forwarding packet using probabilistic filters and grouping technique with the following features: regarding claim 8, if a determination is made that the bandwidth associated with the traffic flow exceeds the flow bandwidth threshold, including, by the edge device, the destination address in a prefix list stored at the edge device (Fig. 2, illustrates a diagram of an example environment in which systems and/or methods, described herein, may be implemented, see teachings in [col 2 ln 43-54, col 4 ln 61-67, col 5 ln 1-55, col 8 ln 31-44 & claim 7] summarized as “if a determination is made that the bandwidth associated with the traffic flow exceeds the flow bandwidth threshold, including, by the edge device, the destination address in a prefix list stored at the edge device (i.e. network 220 may include one or more network gateways 210-1 through 210-K which receive a packet with a destination address, and may input, to a probabilistic filter, prefixes associated with the destination address, and may include an input component for receiving packets and an output component for outputting packets. A destination Internet Protocol (IP) address, used by the network device to route or forward packets, may include an IP prefix and a host identifier. The IP prefix may include some quantity of the most significant bits of the destination IP address, and may identify a destination subnetwork to which a packet is to be forwarded. The network device may store (e.g., using the input component) IP prefixes in association with information that identifies output components to be used to output packets associated with the IP prefixes, receiving a packet associated with a destination address; input, to the probabilistic filter, a set of IP prefixes associated with the destination address, an IP prefix, of the set of IP prefixes, and if quantity of IP prefixes greater than the threshold including one or more most significant bits of the destination address; identify, using the probabilistic filter, a set of candidate IP prefixes of the destination address; identify a longest candidate IP prefix of the set of candidate IP prefixes)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McCanne et al. by using the features as taught by Sheth et al. in order to provide a more effective and efficient system that is capable of determining the bandwidth associated with the traffic flow exceeds the flow bandwidth threshold, including the destination address in a prefix list stored at the edge device. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 13:
McCanne et al. disclose an edge network device to control the quality-of-service of incoming network traffic flows with the following features: regarding claim 13, a computer storage medium having computer-executable instructions stored thereon that, when executed by a processor, cause the processor to perform operations comprising: detecting, at an edge device, a traffic flow, wherein the traffic flow comprises a packet that specifies a destination address; measuring a bandwidth associated with the traffic flow; identifying a flow bandwidth threshold defined for the edge device, the flow bandwidth threshold comprising a percentage of a total bandwidth of the edge device; determining if the bandwidth associated with the traffic flow exceeds the flow bandwidth threshold; if a determination is made that the bandwidth associated with the traffic flow exceeds the flow bandwidth threshold, including the destination address in a prefix list stored at the edge device; and if a determination is made that the bandwidth associated with the traffic flow does not exceed the flow bandwidth threshold, omitting the destination address from the prefix list stored at the edge device (Fig. 1, illustrate an example technique for controlling the quality-of-service of incoming network traffic flows using an edge network device, see teachings in [8, 12-19,  ] summarized as “a computer storage medium having computer-executable instructions stored thereon that, when executed by a processor, cause the processor to perform operations comprising: detecting, at an edge device, a traffic flow, wherein the traffic flow comprises a packet that specifies a destination address (i.e. a destination edge network device 114 comprising a processor and a memory storing instructions which are executed by the processor, the destination edge network device 114  receives traffic flow A-D, wherein the each traffic flow is associated with a bandwidth and comprising of packet having destination address), measuring a bandwidth associated with the traffic flow (i.e. the destination edge network device 114 identifies the bandwidth of each incoming flow A-D as indicated in the figures 1A-1D [col 4 ln 23-67, col 5 ln 1-33]), identifying a flow bandwidth threshold defined for the edge device, the flow bandwidth threshold comprising a percentage of a total bandwidth of the edge device (i.e. to control the quality-of-service of incoming network traffic flows, and to maximize throughput, the destination edge network device 114 override the bandwidth allocation of the upstream bottleneck network device 109 and control the quality-of-service of the network traffic flows 110, and limits its incoming network traffic flow bandwidth to slightly less than the maximum bandwidth of the incoming WAN connection, such as 98% of the bandwidth of the incoming WAN connection [col 4 ln 23-67, col 5 ln 1-33]), determining if the bandwidth associated with the traffic flow exceeds the flow bandwidth threshold; if a determination is made that the bandwidth associated with the traffic flow exceeds the flow bandwidth threshold, including the destination address in a prefix list stored at the edge device (i.e. the destination edge network device 114 measuring the bandwidth with each incoming flow, and determines an upper bandwidth limit for each of the active network traffic classes, wherein the upper bandwidth limit limits the amount of bandwidth above the minimum guaranteed bandwidth (or above the threshold) that the network traffic class may use, and  destination edge network device can directly set dynamic upper bandwidth limits for active network traffic classes for forwarding the packet towards its destination and the destination address is being included in the forwarding list of the destination edge network device 114 [col 7 ln 33-67, col  8 ln 1-44]), and if a determination is made that the bandwidth associated with the traffic flow does not exceed the flow bandwidth threshold, omitting the destination address from the prefix list stored at the edge device (i.e. by limiting the bandwidth of incoming network traffic flows at the destination edge network device to less than the maximum bandwidth of the incoming WAN connection, the incoming network traffic flows eventually converge to the minimum guaranteed bandwidth allocations specified by the destination edge network device's QoS functionality, and after the packet is successfully forwarded the destination address is removed from the list of the destination edge network device 114 [col 7 ln 7-25])”). 
McCanne et al. is short of expressly teaching “if a determination is made that the bandwidth associated with the traffic flow exceeds the flow bandwidth threshold, including the destination address in a prefix list stored at the edge device”.
Sheth et al. disclose a method and a device for forwarding packet using probabilistic filters and grouping technique with the following features: regarding claim 13, if a determination is made that the bandwidth associated with the traffic flow exceeds the flow bandwidth threshold, including the destination address in a prefix list stored at the edge device (Fig. 2, illustrates a diagram of an example environment in which systems and/or methods, described herein, may be implemented, see teachings in [col 2 ln 43-54, col 4 ln 61-67, col 5 ln 1-55, col 8 ln 31-44 & claim 7] summarized as if a determination is made that the bandwidth associated with the traffic flow exceeds the flow bandwidth threshold, including the destination address in a prefix list stored at the edge device (i.e. network 220 may include one or more network gateways 210-1 through 210-K which receive a packet with a destination address, and may input, to a probabilistic filter, prefixes associated with the destination address, and may include an input component for receiving packets and an output component for outputting packets. A destination Internet Protocol (IP) address, used by the network device to route or forward packets, may include an IP prefix and a host identifier. The IP prefix may include some quantity of the most significant bits of the destination IP address, and may identify a destination subnetwork to which a packet is to be forwarded. The network device may store (e.g., using the input component) IP prefixes in association with information that identifies output components to be used to output packets associated with the IP prefixes, receiving a packet associated with a destination address; input, to the probabilistic filter, a set of IP prefixes associated with the destination address, an IP prefix, of the set of IP prefixes, and if quantity of IP prefixes greater than the threshold including one or more most significant bits of the destination address; identify, using the probabilistic filter, a set of candidate IP prefixes of the destination address; identify a longest candidate IP prefix of the set of candidate IP prefixes)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McCanne et al. by using the features as taught by Sheth et al. in order to provide a more effective and efficient system that is capable of determining the bandwidth associated with the traffic flow exceeds the flow bandwidth threshold, including the destination address in a prefix list stored at the edge device. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 2-3, 9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCanne et al. (US 8681614 B1) in view of Sheth et al. (US 9979650 B1) as applied to claims 1, 8 and 13 above, and further in view of Bahadur et al. (US 9,577,925 B1).

McCanne et al. and Sheth et al. disclose the claimed limitations as described in paragraph 6 above. McCanne et al. and Sheth et al. do not expressly disclose the following features: regarding claim 2, wherein the bandwidth comprises a count of packets included in the traffic flow; regarding claim 3, wherein the bandwidth comprises a count of packets associated with the traffic flow and a further count of packets associated with a further traffic flow that comprises a further packet that specifies the destination address; regarding claim 9, wherein the bandwidth comprises a count of packets associated with the traffic flow and a further count of packets associated with a further traffic flow that comprises a further packet that specifies the destination address; regarding claim 14, wherein the bandwidth comprises a count of packets included in the traffic flow; regarding claim 15, wherein the bandwidth comprises a count of packets associated with the traffic flow and a further count of packets associated with a further traffic flow that comprises a further packet that specifies the destination address.
Bahadur et al. disclose techniques for providing current bandwidth usage information to manage network traffic with the following features: regarding claim 2, wherein the bandwidth comprises a count of packets included in the traffic flow (Fig. 2, a block diagram of a router that measures bandwidth usage for a traffic engineering label switched path and provides bandwidth usage information to a path computation element according to techniques described in this disclosure, see teachings in [col 10 ln 20-51] summarized as “if traffic analysis module 60 determines that a bandwidth usage for a crosses the associated thresholds 62, traffic analysis module 60 triggers PCC 56 to send notification message 70 to notify PCE 6 that the volume of traffic being mapped has crossed the associated thresholds 62 and the volume of packets may refer to a bandwidth measured and/or expressed, for instance, in units of bits per second (bps), megabits per second (Mbps), Gigabits per second (Gbps), or in units of number of packets”); regarding claim 3, wherein the bandwidth comprises a count of packets associated with the traffic flow and a further count of packets associated with a further traffic flow that comprises a further packet that specifies the destination address (Fig. 2, a block diagram of a router that measures bandwidth usage for a traffic engineering label switched path and provides bandwidth usage information to a path computation element according to techniques described in this disclosure, see teachings in [col 5 ln 43-67 & col 10 ln 20-51] summarized as “if traffic analysis module 60 determines that a bandwidth usage for a crosses the associated thresholds 62, traffic analysis module 60 triggers PCC 56 to send notification message 70 to notify PCE 6 that the volume of traffic being mapped has crossed the associated thresholds 62 and the volume of packets may refer to a bandwidth measured and/or expressed, for instance, in units of bits per second (bps), megabits per second (Mbps), Gigabits per second (Gbps), or in units of number of packets, and forwarding decisions based on the packet destination address of the packet”); regarding claim 9, wherein the bandwidth comprises a count of packets associated with the traffic flow and a further count of packets associated with a further traffic flow that comprises a further packet that specifies the destination address (Fig. 2, a block diagram of a router that measures bandwidth usage for a traffic engineering label switched path and provides bandwidth usage information to a path computation element according to techniques described in this disclosure, see teachings in [col 5 ln 43-67 & col 10 ln 20-51] summarized as “if traffic analysis module 60 determines that a bandwidth usage for a crosses the associated thresholds 62, traffic analysis module 60 triggers PCC 56 to send notification message 70 to notify PCE 6 that the volume of traffic being mapped has crossed the associated thresholds 62 and the volume of packets may refer to a bandwidth measured and/or expressed, for instance, in units of bits per second (bps), megabits per second (Mbps), Gigabits per second (Gbps), or in units of number of packets, and further, the volume of packets may refer to a bandwidth measured and/or expressed, for instance, in units of bits per second (bps), megabits per second (Mbps), Gigabits per second (Gbps), or in units of number of packets, and forwarding decisions based on the packet destination address of the packet”); regarding claim 14, wherein the bandwidth comprises a count of packets included in the traffic flow (Fig. 2, a block diagram of a router that measures bandwidth usage for a traffic engineering label switched path and provides bandwidth usage information to a path computation element according to techniques described in this disclosure, see teachings in [col 10 ln 20-51] summarized as “if traffic analysis module 60 determines that a bandwidth usage for a crosses the associated thresholds 62, traffic analysis module 60 triggers PCC 56 to send notification message 70 to notify PCE 6 that the volume of traffic being mapped has crossed the associated thresholds 62 and the volume of packets may refer to a bandwidth measured and/or expressed, for instance, in units of bits per second (bps), megabits per second (Mbps), Gigabits per second (Gbps), or in units of number of packets”); regarding claim 15, wherein the bandwidth comprises a count of packets associated with the traffic flow and a further count of packets associated with a further traffic flow that comprises a further packet that specifies the destination address (Fig. 2, a block diagram of a router that measures bandwidth usage for a traffic engineering label switched path and provides bandwidth usage information to a path computation element according to techniques described in this disclosure, see teachings in [col 5 ln 43-67 & col 10 ln 20-51] summarized as “if traffic analysis module 60 determines that a bandwidth usage for a crosses the associated thresholds 62, traffic analysis module 60 triggers PCC 56 to send notification message 70 to notify PCE 6 that the volume of traffic being mapped has crossed the associated thresholds 62 and the volume of packets may refer to a bandwidth measured and/or expressed, for instance, in units of bits per second (bps), megabits per second (Mbps), Gigabits per second (Gbps), or in units of number of packets, and forwarding decisions based on the packet destination address of the packet”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McCanne et al. with Sheth et al. by using the features as taught by Bahadur et al. in order to provide a more effective and efficient system that is capable of having bandwidth comprises a count of packets associated with flow, and destination address. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCanne et al. (US 8681614 B1) in view of Sheth et al. (US 9979650 B1) as applied to claims 1, 8 and 13 above, and further in view of Ryan et al. (US 20100046377 A1).

McCanne et al. and Sheth et al. disclose the claimed limitations as described in paragraph 6 above. McCanne et al. and Sheth et al. do not expressly disclose the following features: regarding claim 4, wherein including the destination address in the prefix list comprises adding the destination address to the prefix list; regarding claim 16, wherein including the destination address in the prefix list comprises adding the destination address to the prefix list.
Ryan et al. disclose techniques involve establishing type of baseline traffic distribution with the following features: regarding claim 4, wherein including the destination address in the prefix list comprises adding the destination address to the prefix list (Fig. 1, a block diagram of a network environment in which the list-based alerting techniques described herein may be employed, see teachings in [0018 & 0040] summarized as “if a flow record corresponds to a destination address that is not yet in the Destination Addresses list, the destination address is added to the list and the value of the bandwidth metrics associated with the destination address are initialized based on the contents of the initial flow record associated with the destination address”); regarding claim 16, wherein including the destination address in the prefix list comprises adding the destination address to the prefix list (Fig. 1, a block diagram of a network environment in which the list-based alerting techniques described herein may be employed, see teachings in [0018 & 0040] summarized as “if a flow record corresponds to a destination address that is not yet in the Destination Addresses list, the destination address is added to the list and the value of the bandwidth metrics associated with the destination address are initialized based on the contents of the initial flow record associated with the destination address”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McCanne et al. with Sheth et al. by using the features as taught by Ryan et al. in order to provide a more effective and efficient system that is capable of adding the destination address to the prefix list. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCanne et al. (US 8681614 B1) in view of Sheth et al. (US 9979650 B1) as applied to claims 1, 8 and 13 above, and further in view of Liang et al. (US 2014/0119379 A1).

McCanne et al. and Sheth et al. disclose the claimed limitations as described in paragraph 6 above. McCanne et al. and Sheth et al. do not expressly disclose the following features: regarding claim 5, wherein omitting the destination address from the prefix list comprises removing the destination address from the prefix list; regarding claim 17, wherein omitting the destination address from the prefix list comprises removing the destination address from the prefix list.
Liang et al. disclose a method and a device for forwarding table optimization with flow data with the following features: regarding claim 5, wherein omitting the destination address from the prefix list comprises removing the destination address from the prefix list (Fig. 1, illustrates an example of a network in which embodiments described herein may be implemented, see teachings in [0014-0016, 0024 & 0035] summarized as “a network switch 16A receives flow data 32 from server 10, the flow data includes a destination address and a time indicating when a last packet was processed for the flow at the server (LTS), the switch 16A uses the flow data 32 to update its flow table 30, and when contention level of the hardware FIB 28 on the switch 16A exceeds a threshold (e.g., 90%), the switch removes the destination address from prefix list”); regarding claim 17, wherein omitting the destination address from the prefix list comprises removing the destination address from the prefix list (Fig. 1, illustrates an example of a network in which embodiments described herein may be implemented, see teachings in [0014-0016, 0024 & 0035] summarized as “a network switch 16A receives flow data 32 from server 10, the flow data includes a destination address and a time indicating when a last packet was processed for the flow at the server (LTS), the switch 16A uses the flow data 32 to update its flow table 30, and when contention level of the hardware FIB 28 on the switch 16A exceeds a threshold (e.g., 90%), the switch removes the destination address from prefix list”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McCanne et al. with Sheth et al. by using the features as taught by Liang et al. in order to provide a more effective and efficient system that is capable of omitting the destination address from the prefix list comprises removing the destination address from the prefix list. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCanne et al. (US 8681614 B1) in view of Sheth et al. (US 9979650 B1) and Ryan et al. (US 20100046377 A1) as applied to claims 1, 8 and 13 above, and further in view of Liang et al. (US 2014/0119379 A1).

McCanne et al., Sheth et al. and Ryan et al. disclose the claimed limitations as described in paragraph 6 above. Ryan et al. disclose the following features: regarding claim 10, wherein including the destination address in the prefix list comprises adding the destination address to the prefix list (Fig. 1, a block diagram of a network environment in which the list-based alerting techniques described herein may be employed, see teachings in [0018 & 0040] summarized as “if a flow record corresponds to a destination address that is not yet in the Destination Addresses list, the destination address is added to the list and the value of the bandwidth metrics associated with the destination address are initialized based on the contents of the initial flow record associated with the destination address”).
McCanne et al., Sheth et al. and Ryan et al. do not expressly disclose the following features: regarding claim 10, wherein omitting the destination address from the prefix list comprises removing the destination address from the prefix list.
Liang et al. disclose the following features: regarding claim 10, wherein omitting the destination address from the prefix list comprises removing the destination address from the prefix list (Fig. 1, illustrates an example of a network in which embodiments described herein may be implemented, see teachings in [0014-0016, 0024 & 0035] summarized as “a network switch 16A receives flow data 32 from server 10, the flow data includes a destination address and a time indicating when a last packet was processed for the flow at the server (LTS), the switch 16A uses the flow data 32 to update its flow table 30, and when contention level of the hardware FIB 28 on the switch 16A exceeds a threshold (e.g., 90%), the switch removes the destination address from prefix list”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of McCanne et al. with Sheth et al. and Ryan et al. by using the features as taught by Liang et al. in order to provide a more effective and efficient system that is capable of omitting the destination address from the prefix list comprises removing the destination address from the prefix list. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 6-7, 11-12 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        9/9/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473